DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on June 23, 2022.  The application contains 20 claims.  Claims 1-20 are directed to a method, an apparatus, and a computer-readable storage media for generating a human likeness score.  Claims 1-20 are pending.

Double Patenting
            3. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).                      Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
           (i)   Claims 1-7 of instant application 17/808,505 (hereafter '505) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of Patent No. 11,423,130 (hereafter '130). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-7 of '505 are found in claim 1-12 of '130.                      Therefore, Claims 1-7 of ‘505 are anticipated by claim 1-12 of '130, because all the limitation of broader genus claims of '505 are contained in the narrower species claims of '130, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
                      (ii)    Claims 1-7 of instant application 17/808,505 (hereafter '505) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-11 of Patent No. 10,068,075 (hereafter '075). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-7 of '505 are found in claim 1-11 of '075.                      Therefore, Claims 1-7 of ‘505 are anticipated by claim 1-11 of '075, because all the limitation of broader genus claims of '505 are contained in the narrower species claims of '075, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2, 4, 8-10, 12, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. 2012/0054834 A1), in view of Kanevsky et al. (U.S. 6,421,453 B1), hereinafter “Kanevsky”.
Referring to claims 1, 9, 17:
	 	King teaches:
                      An apparatus, comprising (see King, fig. 2, ‘server system’): 
           one or more processors; and 
           a non-transitory computer-readable medium storing computer code, which when executed by the one or more processors, causes the apparatus to: 
           receive a request to determine whether a user attempting to access a service provided by a host compute device is a human (see King, [0006] ‘obtaining access to an Internet service using a multi-step challenge response test’); 
           obtain an input that the user entered while the user solved a challenge-response test for accessing the service (see King, [0006] ‘An input corresponding to the response to one of the challenge-response tests is received and an authentication probability is calculated after each response’); 
            extract the input (see King, [0048] ‘‘When the user enters a response to each challenge-response test, this response [i.e., the input ] is submitted to the Scoring engine 62,’);
            retrieve an input model previously entered into graphical user interfaces by humans (see King, [0048] ‘When the user enters a response to each challenge-response test, this response is submitted to the Scoring engine 62, where the submitted response is compared against the answer stored [i.e., the input model ] in the Scoring engine 62.’); 
            compare the input with the input model (see King, [0048] ‘When the user enters a response to each challenge-response test, this response is submitted to the Scoring engine 62, where the submitted response is compared against the answer stored in the Scoring engine 62.’); 
            calculate a human likeness score of the user based on the comparison of the input with the input model (see King, [0048] ‘… Calculator engine 60 receives the result of each challenge-response test as they are processed by the Scoring engine 62, and the Calculator engine 60 calculates the authentication probability [i.e., calculating the human likeness score ] as the responses are submitted.’); 
            determine whether the user is a human based on the human likeness score of the user (see King, [0048] ‘… The Threshold engine 64 attempts to make a determination if the requesting user is a legitimate user or an attacking system, as illustrated in path 2.’); and 
             send a result of the determination of whether the user is a human to the host compute device such that the host compute device can allow or restrict access to the service by the user depending on the result of the determination of whether the user is a human (see King, fig. 5, 114 ‘probability above human threshold?’, 106 ‘display requested service’, 118 ‘display service request denied’).
	However, King does not disclose comparing the noise component of the input motion with the noise model for user recognition.
	Kanevsky disclose comparing the noise component of the input motion with the noise model for user recognition (see Kanevsky, col. 1, line 8 ‘user recognition’; col. 29, line 9 ‘an "accidental" move(s) is deemed a "noise" move’; line 40 ‘Thus, during the processing of a gesture pin by gesture recognition module 504, the "accidental" move [i.e., the noise component of the input motion ] is only used in a comparison with pre-stored data (corresponding to the "accidental" move) [i.e., comparing the noise component of the input motion with the noise model ] if the "accidental" move is performed.’)
	 	It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kanevsky into the system of King to compare the noise component of the input motion with the noise model for user recognition.  King teaches "authenticating access to services of a web portal using a multi-step challenge-response test” (see King [0005]).  Therefore, Kanevsky’s teaching could enhance the system of King, because Kanevsky discloses “that an "accidental" move(s) is desired to be included in a behavioral password,” (see Kanevsky, col. 29, line 38).
Referring to claims 2, 10, 18:
		King and Kanevsky further disclose:
           wherein the input motion is entered by the user using a mouse interaction or a touch interaction (see King, fig. 2, 58 ‘client system’).
Referring to claims 4, 12:
		King and Kanevsky further disclose:
		wherein the input motion includes an input path having smooth input portions and oscillation input portions, the noise component being defined by at least some of the oscillation input portions of the input path (see Kanevsky, col. 29, line 38 ‘In the case that an "accidental" move(s) [i.e., oscillation input portions ] is desired to be included in a behavioral password [i.e., having smooth input portions and oscillation input portions ], such inclusion is optional.’).
Referring to claims 8, 16:
		King and Kanevsky further disclose:
		obtain a second input motion entered by the user; extract a noise component of the second input motion; compare the noise component of the second input motion with the noise model; calculate a second human likeness score of the user based on the comparison of the noise component of the second input motion with the noise model; determine an aggregate human likeness score of the user based on the human likeness score and the second human likeness score; reassess the determination of whether the user is a human based on the aggregate human likeness score; and send a result of the reassessed determination of whether the user is a human to the host compute device (see King, [0021] ‘After another period of activity, the user may again be required to solve another individual challenge-response test 24C to continue to access the Internet service, but will be provided additional content 22C if the request is determined to originate from a legitimate user.’. And, Kanevsky, col. 1, line 8 ‘user recognition’; col. 29, line 9 ‘an "accidental" move(s) is deemed a "noise" move’; line 40 ‘Thus, during the processing of a gesture pin by gesture recognition module 504, the "accidental" move [i.e., the noise component of the input motion ] is only used in a comparison with pre-stored data (corresponding to the "accidental" move) [i.e., comparing the noise component of the input motion with the noise model to recognize a user ] if the "accidental" move is performed.’; col. 10, line 58 ‘combining the score’).
               It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Kanevsky into the system of King to compare the noise component of the input motion with the noise model for user recognition, and to combine the human likeliness score.  King teaches "authenticating access to services of a web portal using a multi-step challenge-response test” (see King [0005]).  Therefore, Kanevsky’s teaching could enhance the system of King, because Kanevsky discloses “that an "accidental" move(s) is desired to be included in a behavioral password,” (see Kanevsky, col. 29, line 38).

6.	Claims 3, 5-7, 11, 13-15, and 19-20  are rejected under 35 U.S.C. 103 as being unpatentable over King (U.S. 2012/0054834 A1), in view of Kanevsky et al. (U.S. 6,421,453 B1), further in view of Picard et al. (U.S. 2011/0259962 A1), hereinafter “Picard”.
Referring to claims 3, 11:
		King and Kanevsky disclose each limitation as described in claim 1. However, they do not disclose a signal-to-noise ratio.
		Picard disclose the signal-to-noise ratio (see Picard, [0032] ‘the signal to noise ratio’; [0128] ‘comparing’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Picard into the system of King to use signal to noise ratio.  King teaches "authenticating access to services of a web portal using a multi-step challenge-response test” (see King [0005]).  Therefore, Picard’s teaching could enhance the system of King, because Picard discloses “such that the signal to noise ratio of the digital authentication code's representation is lower than a fifth predefined value.” (see Picard, [0032]).
Referring to claims 5, 13, 19:
		King and Kanevsky further disclose:
		generate identification data of the user based on the request; and an association between the identification data and the result of the determination of whether the user is a human (see King, [0048] ‘When the user enters a response to each challenge-response test, this response is submitted to the Scoring engine 62, where the submitted response is compared against the answer stored in the Scoring engine 62.’; [0049] ‘determine if the user is “human” 66 or “computer” 68’; [0064] ‘cache’).
		King further discloses the storage (see King, [0064] ‘cache’).
		However, King does not disclose storing the determination whether the user is a human in a database.
		Picard discloses storing the determination, such as the determination whether the user is a human, in a database (see Picard, [0207] ‘The database 530 stores, at least, a list of object identifiers and of defect data vectors associated with these objects, determined in accordance with the method which is the subject of this invention.’).
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Picard into the system of King to store in the database the result of the determination, such as the determination whether the user is a human.  King teaches "authenticating access to services of a web portal using a multi-step challenge-response test” (see King [0005]).  Therefore, Picard’s teaching could enhance the system of King, because Picard discloses “a method and device for authenticating geometric codes. It is applicable in particular to one-dimensional (called "1D"), two-dimensional (called "2D") and even three-dimensional ("3D") barcodes and Data Matrix (registered trademark).” (see Picard, [0001]).
Referring to claims 6, 14:
		King, Kanevsky, and Picard further disclose:
		wherein the identification data of the user is an Internet Protocol (IP) address of the user (see King, [0022] ‘Internet Protocol (IP) address’).
Referring to claims 7, 15, 20:
		King and Kanevsky disclose the limitations as described in claims 1, and 5.  However, they do not disclose retrieving from the database the result of the determination, such as the determination whether the user is a human. 
	            Picard discloses or suggests retrieving from the database the result of the determination, such as the determination whether the user is a human (see Picard, [0207] ‘… The database 530 stores … a list of object identifiers and of defect data vectors … determined in accordance with the method’; [0208] ‘a defect data vector storage and retrieval method’) 
           It would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply the teaching of Picard into the system of King to retrieve from the database the result of the determination, such as the determination whether the user is a human.  King teaches "authenticating access to services of a web portal using a multi-step challenge-response test” (see King [0005]).  Therefore, Picard’s teaching could enhance the system of King, because Picard discloses “a method and device for authenticating geometric codes. It is applicable in particular to one-dimensional (called "1D"), two-dimensional (called "2D") and even three-dimensional ("3D") barcodes and Data Matrix (registered trademark).” (see Picard, [0001]). 
Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Turgeman; Avi et al. (US 20160300054 A1) disclose device, system, and method of three-dimensional spatial user authentication;
(b)	Yu; Qianyong (US 9462007 B2) disclose Human user verification of high-risk network access; 
(c)	Ansari; Nirwan et al. (US 8925057 B1) disclose Automated tests to distinguish computers from humans;
(d)	Rapaport; Shay et al. (US 20140250538 A1) disclose Distinguish Valid Users From Bots, Ocrs And Third Party Solvers When Presenting Captcha;
(e)	Bailey; Christopher Everett (US 20130276125 A1) disclose systems and methods for assessing security risk;
(f)	Antypas, III; John (US 8296659 B1) disclose Method for distinguishing a live actor from an automation;
(g)	Fisk; Frank Clay et al. (US 20120222100 A1) disclose advanced captcha using integrated images.

 	8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/Examiner, Art Unit 2492         

/MICHAEL W CHAO/Primary Examiner, Art Unit 2492